DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 recites the limitation “and a remainder of the organic solvent”.  However, it is unclear what is being specifically stated in terms of the binder solution.  For examination purposes claim 11 will be read as the organic solvent is the remainder of the binder solution, whereby the wt.% of the first binder and second binder, wt.% of the lithium salt, and wt.% of the organic solvent sum to 100 wt.%.

Claim 14 recites the limitation “and a remainder of the electrode active material”.  However, it is unclear what is being specifically stated in terms of the electrode slurry.  For examination purposes claim 14 will be read as the electrode active material is the remainder of the electrode slurry, whereby the wt.% of the binder solution, wt.% of the conductive material, wt.% of the solid electrolyte, and wt.% of the electrode active material sum to 100 wt.%.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 4, 5, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (Yu, “Fabrication and Characterization of PEO/PPC Polymer Electrolyte for Lithium-Ion Battery”, Oct. 26th, 2009), hereinafter Yu.

Regarding claim 1, Yu discloses a solution containing PEO (Page 2718 Column 1: Line 14-15), PPC  (Abstract, Page 2718 Column 2: Line 26), LiClO4 (Abstract, Page 2719 Column 1: Lines 10-11),  which reads on the claimed lithium salt, in anhydrous acetone  (Page 2719, Column 1: Lines 10-11), which reads on the claimed organic solvent that dissolves the lithium salt.  Yu further discloses a low lithium ionic conductivity of PEO (Page 2718 Column 2: Lines 11-12).  The examiner notes that PEO and PPC disclosed by Yu read on the claimed “a first binder having a lithium ion conductivity and a second binder having a lithium ion conductivity higher than the lithium ion conductivity of the first binder” since the original instant specification evidences a first binder having low lithium ion conductivity ([0049]) of 10-6 S cm-1 or worse, and a second binder PPC having a high ionic conductivity ([0054]).  
                The examiner notes that the limitation “for an all-solid-state battery” refers to the intended use of the claimed binder solution and thus only receives patentable consideration for the additional structure that is implied.  Because this intended use does not convey any additional structure to the claimed binder solution, it doesn’t serve to further limit the claim (MPEP 2111.02).  Therefore, Yu discloses the claimed binder solution of claim 1.

Regarding claim 4, Yu discloses all the limitations as set forth above.  Specifically, Yu discloses a solution containing a second polymer/binder PPC (i.e., poly(propylene carbonate)) (Abstract, Page 2718 Column 2: Line 26), which anticipates the polymer/binder PPC selected from the group consisting of poly(propylene carbonate) (PPC), poly(vinyl acetate) (PVA), poly(1,4- butylene adipate) (PBA).

Regarding claim 5, Yu discloses all the limitations as set forth above.  Yu further discloses improved miscibility between the PPC and PEO matrix (Page 2720, Column 2: Lines 21-25, and Fig. 1), which resulted from an interaction between the PPC and PEO polymers (Page 2720, Column 2: Lines 25-26).  The improved miscibility between PPC and PEO, thus reads on “wherein the second binder is at least partially miscible with the first binder”.
 
Regarding claim 12, Yu discloses all the limitations as set forth above. Yu further discloses on Page 2720 (Table 2) various PEO/PPC (wt.%) ratios.  For example, Yu discloses in Table 2 different PPC/PEO percent wt.% ratios ranging from 70/30 to 20/80 (wt.%). Specifically, Table 2: Row 6 is a PEO/PPC solution mixture (i.e., 50 wt.% PEO and 50 wt.% PPC) utilized to form a polymer electrolyte, whereby the solution mixture yields a weight ratio of 1, anticipating a weight ratio (m2/m1) of the second binder to first binder that is 3 or less and greater than 0.  (MPEP 2131.03)       


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (Yu, “Fabrication and Characterization of PEO/PPC Polymer Electrolyte for Lithium-Ion Battery”, Oct. 26th, 2009), hereinafter Yu.

Regarding claim 6, Yu discloses all the limitations as set forth above.  Yu further discloses that PEO has a low ionic conductivity of 10-8 S cm-1 (Page 2718 Column 2: Lines 11-12).  Yu also discloses a desirable increase in the ionic conductivity after the addition of PPC to PEO (Abstract, See Page 2722, Column 1:Line13, Fig. 5), which suggests PPC has a higher inherent lithium ionic conductivity than PEO.  However, Yu does not explicitly disclose the lithium ion conductivity ratio of the second binder and the first binder is within 100 to 4000.  
Since the original instant specification evidences a first binder having low lithium ion conductivity ([0049]) of 10-6 S cm-1 or worse, and a second binder PPC having a high ionic conductivity ([0054]) of 4×10-4 S cm-1.  Yu at least discloses, as evidenced by the specification, a ratio range of greater than 1 and less than 40000, which encompasses and/or overlaps the claimed range of 100 to 4000. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have improved the ionic conductivity of a first and second polymer/binder to achieve the narrow ionic conductivity ratio range of 100 to 400 that is within the encompassed and/or overlapped range with a reasonable expectation of success of improving the overall lithium ionic conductivity. (MPEP 2144.05)


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (Yu, “Fabrication and Characterization of PEO/PPC Polymer Electrolyte for Lithium-Ion Battery”, Oct. 26th, 2009) in view of Xiao et al. (U.S. PGPub US 2015/0236343 A1), hereinafter Xiao.

Regarding claim 2, Yu discloses all the limitations as set forth above.  Yu further discloses PEO as a first polymer/binder (Page 2718 Column 1: Line 14-15).  However, Yu does not disclose a first binder selected from the group consisting of butadiene rubber (NBR), butadiene rubber (BR), styrene-butadiene rubber (SBR) and combinations thereof. 
	Xiao teaches a polymer binder ([0017]) in batteries (Title).  Xiao further teaches that polymers selected from a list including PEO and SBR, among other choices hold active materials together ([0017]). It would have been obvious to one of ordinary skill in the art before the effective filing date to have utilized SBR as taught by Xiao instead of PEO as the first binder of Yu with a reasonable expectation that such a substitution would successfully provide binding properties.


Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (Yu, “Fabrication and Characterization of PEO/PPC Polymer Electrolyte for Lithium-Ion Battery”, Oct. 26th, 2009) in view of Scrosati et al. (Scrosati, Bruno. Applications of Electroactive Polymers. Ed. Bruno Scrosati. 1st ed. 1993. Dordrecht, Netherlands: Springer Science Business Media, B.V., 1993. Web.  Specifically, Chapter 3 Abraham, “Highly conductive polymer electrolytes”), hereinafter Abraham.

Regarding claim 3, Yu discloses all the limitations as set forth above.  Yu further discloses that PEO has a low ionic conductivity of 10-8 S cm-1 (Page 2718), and that the addition of PPC to PEO desirably increases the ionic conductivity (See Page 2722, Column 1:Line13, Fig. 5).  However, Yu does not specifically disclose the lithium ion conductivity (σ1) of the first polymer/binder PEO is within the range of 10-6 S cm-1 to 10-7 S cm-1.  
Abraham teaches that the lithium ionic conductivity of PEO ranges from 10-8 to 10-6 S cm-1 (See Table 3.2: Rows 1-2, Columns 1 and 6), whereby the ion conductivity is dependent on the Li+ (i.e., lithium ions from LiClO4) to polymer oxygen mole ratio, thus providing a known way to improve the low PEO ionic conductivity.   
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the binder solution of Yu to incorporate the teachings of Abraham, whereby the LiClO4 concentration is optimized as taught by Abraham to improve the lithium ionic conductivity of PEO (Table 3.2 Row 2) with a reasonable expectation of success, thereby achieving a lithium ionic conductivity of the first binder (σ1) that is within and/or overlaps the claimed range of 10-6 S cm-1 to 10-7 S cm-1.  (MPEP 2144.05) 
  
Regarding claim 6, Yu discloses all the limitations as set forth above.  Yu further discloses that PEO has a low ionic conductivity of 10-8 S cm-1 (Page 2718 Column 2: Lines 11-12).  Yu also discloses a desirable increase in the ionic conductivity after the addition of PPC to PEO (Abstract, See Page 2722, Column 1:Line13, Fig. 5), which suggests PPC has a higher inherent lithium ionic conductivity than PEO.  However, Yu does not explicitly disclose the lithium ion conductivity ratio of the second binder and the first binder is within 100 to 4000.    
Abraham teaches that the lithium ionic conductivities of PEO range from 10-8 to 10-6 S cm-1 (See Table 3.2: Rows 1-2, Columns 1 and 6), whereby the lithium ionic conductivity of PEO is dependent on the Li+ (i.e., lithium ions from LiClO4) to polymer oxygen mole ratio.
Since Abraham teaches a low lithium conductivity of PEO of 10-6 S cm-1 or worse, and the instant specification discusses a second binder PPC having a high ionic conductivity ([0054]) of 4×10-4 S cm-1, it would be obvious to one of ordinary skill in the art before the effective filing date to have modified Yu with the teachings of Abraham to improve the lithium ion conductivity of the PEO polymer/binder, whereby a narrower ionic conductivity ratio range is achieved such that ionic conductivity ratio of the second and first binder is within and/or overlaps the claimed range with a reasonable expectation of success of improving the overall lithium ionic conductivity. (MPEP 2144.05)


Claims 1, 4, 7, 8, 11, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (U.S. PGPub US 2018/0241077 A1), hereinafter Takahashi.

Regarding claim 1, Takahashi discloses a slurry for an all-solid battery (Title, Abstract) that includes two binders such as polypropylene glycol (PPG) and polypropylene carbonate (PPC), and an organic solvent (e.g., anisole) (See [0125], [0127], [0135] and Examples 2-1, 2-2, 2-7).  Furthermore, Takahashi discloses that the slurry may include LiCl, LiClO4, LiPF6, etc. ([0066], [0097]) as an additive to the aforementioned PPC and/or PPG binders.  Takahashi also discloses lithium chloride (1000 ppm) as an additive to PPC (Example 2-9, Table 2-2), whereby the ionic conductivity of PPC is improved with the addition of lithium salt (See Examples 2-3, 2-4, 2-5, 2-6 of PPC only compared to Example 2-9 with PPC and lithium salt).  However, Takahashi does not specifically disclose a binder solution with two binders containing a lithium salt.  Moreover, while Takahashi does not specifically state that the second binder has a lithium ion conductivity higher than the first binder, Takahashi necessarily and inherently possesses this claim limitation for the following reasons.
Takahashi teaches a lithium ionic conductivity of a compact derived from a slurry containing PPC of 1.4×10-4 S cm-1 (Example 2-6, Table 2-2) that is higher than the lithium ionic conductivity of a compact derived from a slurry containing PPC and PPG of 8.7×10-5 S cm-1 (Example 2-7, Table 2-2), whereby the mass of Li3PS4 in the slurry for both examples is 6 mass %.  Considering the mass % equality of Li3PS4 in both compacts, a decrease in lithium ionic conductivity after the addition of PPG is reasonably considered to be a result of the difference in inherent lithium ion conductivities of PPG and PPC, thus reading on “ a first binder having a lithium ion conductivity; a second binder having a lithium ion conductivity higher than the lithium ion conductivity of the first binder”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have added a lithium salt ([0066], [0097], Example 2-9) to the binder solution containing anisole (i.e., organic solvent) and the two binders with different inherent ionic conductivities (i.e., PPC and PPG) as disclosed by Takahashi, with a reasonable expectation of improving the overall lithium ionic conductivity. 
  
Regarding claim 4, Takahashi discloses all the limitations as set forth above.  Takahashi discloses the binder solution in claim 1 above with polypropylene carbonate (PPC) as a second binder ([0031], [0125], [0127], [0135] and Examples 2-1, 2-2, 2-7) for a positive electrode ([0069]-[0070]), negative electrode ([0075]-[0076]) and/or solid electrolyte layer ([0063]-[0064]), thereby disclosing a second binder selected from the group consisting of  poly(propylene carbonate) (PPC), poly(vinyl acetate) (PVA), poly(1,4- butylene adipate) (PBA) and combinations thereof.  

Regarding claim 7, Takahashi discloses all the limitations as set forth above.  Takahashi discloses the binder solution in claim 1 above, and further discloses lithium chloride as an additive to PPC (Example 2-9, Table 2-2).  However, Takahashi does not specifically disclose a binder solution containing two binders with a lithium salt from the group  consisting of lithium hexafluorophosphate (LiPF6), lithium bis(fluorosulfonyl)imide (LiFSI), lithium bis(trifluoromethanesulfonyl)imide (LiTFSI), lithium bis(pentafluoroethanesulfonyl)imide (LiBETI) and combinations thereof.
However, Takahashi teaches that inorganic salts of alkali metals ([0056], [0066]) such as LiCl, LiClO4, LiPF6, etc. ([0066], [0097]) may be utilized in addition to the PPC and/or PPG binders, whereby the ionic conductivity of PPC is improved with the addition of lithium salt (See Examples 2-3, 2-4, 2-5, 2-6 of PPC compared to Example 2-9 with PPC and lithium salt).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have utilized LiPF6 as taught by Takahashi instead of LiCl with a reasonable expectation that such a substitution would successfully improve the lithium ionic conductivity.

Regarding claim 8, Takahashi discloses all the limitations as set forth above.  Takahashi discloses the binder solution in claim 1 above with the organic solvent anisole ([0127], [0135] and Examples 2-2, 2-7), which is an organic solvent selected from the group consisting of benzyl acetate, ethyl 4-methylbenzoate, anisole, ethyl p-anisate, benzyl isobutyrate and combinations thereof.     

Regarding claim 11, Takahashi discloses all the limitations as set forth above. Takahashi discloses the binder solution of claim 1, and further discloses PPC is 3 mass % (Examples 2-2, 2-7) and PPG is 3 mass % relative to PPC (Example 2-7), which is a first and second binder wt.% that exceeds 0 wt.% and is 10 wt.% or less. (MPEP 2131.03)  The Examiner notes that Takahashi was already relied upon to disclose lithium chloride (1000 ppm) as an additive to PPC (Example 2-9, Table 2-2), whereby the ionic conductivity was improved as set forth above in the rejection of claim 1 (Also see Examples 2-3, 2-4, 2-5, 2-6 of PPC compared to Example 2-9 with PPC and lithium salt).  While Takahashi does not explicitly state that the lithium salt exceeds 0 wt.% and is 10 wt.% or less for a binder solution containing two binders it would still have been obvious to one of ordinary skill in the art before the effective file date to utilize 1000 ppm of lithium salt, which is greater than 0 wt.% and less than 10 wt.%, with the reasonable expectation that such an addition would successfully result in an improvement in ionic conductivity of the binder solution with two binders.  Moreover, given the interpretation set forth by the 112(b) rejection above, the organic solvent is the remainder of the binder solution, whereby the wt.% of the first binder and second binder, wt.% of the lithium salt, and wt.% of the organic solvent sum to 100 wt.%, thus reading on “a remainder of the organic solvent”. 

Regarding claim 13, Takahashi discloses all the limitations as set forth above.  Takahashi further discloses a positive electrode composite slurry that includes the binder solution as discussed above in claim 1, as well as the positive electrode active material LiNbO3-coated LiCo1/3Ni1/3Mn1/3O2, a solid sulfide electrolyte Li3PS4, and a conductive material acetylene black ([0149], Examples 4-1 and 4-11, Table 4-4: Row 4), thus reading on “an electrode active material; a conductive material; and a solid electrolyte” for an all-solid-state battery.

Regarding claim 14, Takahashi discloses all the limitations as set forth above.  Takahashi discloses the binder solution as discussed in claim 1 above, and the electrode slurry as discussed in claim 13 above.  Takahashi further discloses a positive electrode composite slurry with 1.2 wt.% acetylene black, which reads on the claim limitation “10 wt.% or less but exceeding 0 wt.% of the conductive material”. ([0149], Examples 4-1, 4-11)  Takahashi further discloses a positive electrode slurry with 12 wt.% of solid sulfide Li3PS4, which reads on the claim limitation “20 wt.% or less but exceeding 0 wt.% of the solid electrolyte”. ([0149], Examples 4-1, 4-11)  Takahashi further discloses a positive electrode slurry with 48 wt.% of positive electrode active material LiNbO3-coated LiCo1/3Ni1/3Mn1/3O2, which reads on the claim limitation “and a remainder of the electrode active material” ([0149], Examples 4-1 and 4-11, Table 4-4: Row 4), which is interpreted as set forth by the 112(b) rejection above, whereby the electrode active material is the remainder of the electrode slurry, and the wt.% of the binder solution, wt.% of the conductive material, wt.% of the solid electrolyte, and wt.% of the electrode active material sum to 100 wt.%.  Furthermore, Takahashi ([0102]-[0103]) and the instant specification ([0085]) discuss coating a cathode (i.e., positive electrode) layer from the slurry on a solid electrolyte layer. 
Although Takahashi does not specifically claim that the electrode slurry has a binder solution that is 30 wt.% or less but exceeding 0 wt.%, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the positive electrode composite slurry taught by Takahashi, whereby the organic solvent (e.g., anisole) content is optimized so that the binder solution is 30 wt.% or less but exceeding 0 wt.% so as to achieve reasonable and expected results such as depositing a cathode layer coating from the slurry on a solid electrolyte layer for an all-solid-state battery. (MPEP 2144.05) 
   

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (U.S. PGPub US 2018/0241077 A1), hereinafter Takahashi, and as evidenced by (Pohanish, Richard P., Sittig's Handbook of Toxic and Hazardous Chemicals and Carcinogens (5th Edition), 2008), hereinafter Pohanish.

Regarding claims 9 and 10, Takahashi discloses all the limitations as set forth above.  Takahashi discloses the binder solution in claim 1 above with the organic solvent anisole ([0127], [0135] and Examples 2-2, 2-7), whereby the boiling point of anisole is 154°C (As evidenced by Pohanish), which is within the claimed range of greater than 150°C and less than 300°C, and the vapor pressure of anisole at room temperature (i.e., 25°C) is 3.1 mmHg (As evidenced by Pohanish), which is greater than 0.001 mmHg and less than 10 mmHg.  (MPEP 2131.03) 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PATRICK MCCLURE whose telephone number is (571)272-2742. The examiner can normally be reached Monday - Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Leong can be reached on (571)270-1292. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.P.M./Examiner, Art Unit 4162                         

/JONATHAN G LEONG/Supervisory Patent Examiner, Art Unit 4162                                                                                                                                                                                                        8/26/2022